Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-14, 27, and 30-32, in the reply filed on 09/14/2022 is acknowledged.

Claims 1-14, 27, 30-32, 34, and 35 are pending.
Claims 34 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.
Claims 1-14, 27, and 30-32 are under examination on the merits.

Objection to the Drawings
The drawings are objected to, because many of the figures, specifically, Fig. 1, are blurry and difficult to read. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Claims
	Claims 9 and 11 are objected to, because the claims recite numerous sequences that are not identified by SEQ ID NO. According to MPEP 2422.01, any unbranched sequence of four or more amino acids must be identified by SEQ ID NO. Applicant is informed that the objection to the claims may be overcome by amending to claims to recite SEQ ID NO(s) for the recited sequences. For instance, claim 9 may be amended to recite that SEQ ID NO:1 comprises the three CDRs DSVNN (amino acids 27-31 of SEQ ID NO: 1), IPSGT (amino acids 49-53 of SEQ ID NO: 1) and AVNAGNMLITEFE (amino acids 88-97 of SEQ ID NO: 1)… Appropriate correction is required.

Claim Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites an antigen-binding domain comprising SEQ ID NO: 3 or a sequence with at least 98% homology to SEQ ID NO: 3 provided that the amino acid residues in position 48 and 91 are both cysteine residues. Following a review of SEQ ID NO: 3, it appears that amino acid residues 44 and 91 are cysteine residues. Since the cysteine residues in SEQ ID NO: 3 are located at positions 44 and 91, not 48 and 91, the claim is ambiguous. 

35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, 10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
Claim 6 is drawn to an antigen-binding domain that comprises SEQ ID NO: 1 and SEQ ID NO: 2 or functional fragments thereof. The claim recites a genus of antibodies that comprise SEQ ID NO: 1 and SEQ ID NO: 2, as well as functional fragments of SEQ ID NO: 1 and SEQ ID NO: 2. Following a review of the specification, it appears that a single species encompassed by the claimed genus of antigen-binding domains has been adequately described, specifically, an antigen-binding domain that comprises SEQ ID NO: 1 and SEQ ID NO: 2. Absent empirical determination, one skilled in the art would be unable to determine the sequences of variants of SEQ ID NO(s): 1 and 2 that yield functional fragments when combined to form an antigen-binding domain. As such the claimed genus of antibodies that comprise SEQ ID NO: 1 and SEQ ID NO: 2, as well as functional fragments of SEQ ID NO: 1 and SEQ ID NO: 2, have not been adequately described.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed only a single species comprised within the claimed genus. Given the breadth of the genus claimed as well as the high level of unpredictability in the art, the disclosure of a single species comprised within the claimed genus is not deemed to be representative of the entire genus claimed. Furthermore Applicant has not disclosed relevant, identifying characteristics of amino acid variants of SEQ ID NO(s): 1 and 2 that yield functional fragments. Accordingly the written description requirement has not been met for claim 6. 
Applicant is informed that the rejection of claim 6 under 35 U.S.C. 112(a) may be overcome by amending to claim 6 to remove the recitation of “functional fragments thereof.”
Claim 8 and 10 are included in the rejection of the claims under 35 U.S.C. 112(a), because due to the “% identity” language in the claims, the claims allow for variation in the TCR complementarity determining regions (CDRs). As evidenced by Robbins et al. (Journal of Immunology, 180(9): 6116-6131, 2008), “[e]lucidation of the role of TCR amino acid residues in cognate Ag complex binding as well as T cell activation has primarily involved structural studies on the alteration of residues within the six CDRs of the α- and β-chains that form the heterodimeric TCR molecule. These regions are surface-exposed loops that play a primary role in determining TCR Ag recognition specificity due to their extensive contacts with the exposed surfaces of peptide/MHC complexes.” See p. 6116. At Figure 2, Robbins et al. demonstrate that varying TCR CDR residues may significantly alter the function of T cells, specifically, IFN-γ production. At p. 6121, Robbins et al. teach that some substitutions in the CDRs lead to T cells that fail to recognize antigen-expressing cell lines, indicating that the function of T cells may be significantly altered by varying TCR CDR amino acids. Based upon the teachings of Robbins et al., one skilled in the art would reason that varying CDR amino acid residues in TCRs may significantly alter the properties of said TCR, including antigen recognition. Absent empirical determination one skilled in the art would be unable to determine which TCR CDR residues may be altered without abrogating antigen binding. Even though the disclosure provides support for an antigen-binding domain that binds an HLA complex, wherein said antigen-binding domain comprises SEQ ID NO(s): 1 and 2 (or SEQ ID NO(s): 8 and 9), given the “% identity” language in the claims, one skilled in the art would be unable to readily envision most of the species comprised within the genus of HLA-binding domains, wherein said antigen-binding domain comprises SEQ ID NO(s): 1 and 2 (or SEQ ID NO(s): 8 and 9), or 95% identify variants thereof.
Although screening techniques can be used to isolate 95% identity variants of SEQ ID NO(s): 1 and 2 (or SEQ ID NO(s): 8 and 9) that bind HLA, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description' requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” 
Applicant is informed that the rejection of claims 8 and 10 under 35 U.S.C. 112(a) may be overcome by amending the claims to remove the “95% identity” language.
Claim 12 is included in the rejection of the claims under 35 U.S.C. 112(a), because the claim recites amino acid sequences that are “represented by” SEQ ID NO: 3 or 4. Presumably a “representative” amino acid sequence of SEQ ID NO: 3 or 4 would include amino acid variants with similar properties; however in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the amino acid sequences of amino acid variants of SEQ ID NO: 3 or 4 that exhibit similar properties. 
Applicant is informed that the rejection of claim 12 under 35 U.S.C. 112(a) may be overcome by amending the claim to remove the “represented by” language.

35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1, 27, and 30-32 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Loew et al. (WO 2015/142675, international publication date: 09/24/2015).	
Loew et al. discloses an isolated nucleic acid encoding a chimeric antigen receptor (CAR) that comprises 1) an antigen-binding domain, such as an antibody or a T cell receptor (TCR), that binds a tumor antigen, 2) a transmembrane domain, and 3) an intracellular signaling domain comprising a costimulatory domain, see [0005]. As indicated at Fig. 59A, the CARs of Loew et al. comprise an extracellular antigen-binding domain linked to a transmembrane domain that is linked to an intracellular signaling domain, and one of ordinary skill in the art would reason that the components of the CAR of Loew et al. are operably linked. It is known in the art that TCRs specifically bind to HLA complexes presenting peptides, and it is also known in the art that TCRs are comprised of two polypeptide chains, each of which comprise a variable and a constant domain. As such Loew et al. disclose a chimeric antigen receptor (CAR), comprising: a) an extracellular antigen binding domain that specifically binds to HLA complexes presenting peptides (a TCR), wherein said extracellular antigen binding domain comprises two polypeptides, wherein each of said polypeptides comprises a variable domain and a constant domain; b) a single transmembrane domain operably linked to said extracellular antigen binding domain; and c) an intracellular signaling domain operably linked to said transmembrane domain, thus meeting the limitations of claim 1.
With respect to claim 27, at [0005], Loew et al. disclose nucleic acids encoding CARs of the invention. 
With respect to claims 30 and 31, at the Abstract, Loew et al. disclose T cells comprising CARs of the invention.
With respect to claim 32, at [0047], Loew et al. disclose that “[i]n one embodiment, the CAR-expressing immune effector cell described herein can further comprise a second CAR, e.g., a second CAR that includes a different antigen binding domain, e.g., to the same target (e.g., a target described above) or a different target. In one embodiment, the second CAR includes an antigen binding domain to a target expressed on the same cancer cell type as the target of the first CAR.” As such the disclosure of Loew et al. contemplates a cell comprising 1) a first CAR comprising an antigen-binding domain that is an antibody or a TCR and 2) a second CAR comprising an antigen-binding domain that is an antibody or a TCR, thus meeting the limitation of claim 32.
Therefore the disclosure of Lowe et al. meets all the limitations of claims 1, 27, and 30-32.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7, 13, 14, 27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Loew et al. (WO 2015/142675, international publication date: 09/24/2015) in view of Cohen et al. (Cancer Res., 67(8): 1-12, 2007, in IDS from 04/07/2022).
Loew et al. teach an isolated nucleic acid encoding chimeric antigen receptor (CAR) that comprises 1) an antigen-binding domain, such as a T cell receptor (TCR) that binds a tumor antigen, 2) a transmembrane domain and an intracellular signaling domain comprising a costimulatory domain, see [0005]. As indicated at Fig. 59A, the CARs of Loew et al. comprise an extracellular antigen-binding domain linked to a transmembrane domain that is linked to an intracellular signaling domain, and one of ordinary skill in the art would reason that the components of the CAR of Loew et al. are operably linked. It is known in the art that TCRs specifically bind to HLA complexes presenting peptides, and it is also known in the art that TCRs are comprised of two polypeptide chains, each of which comprise a variable and a constant domain. At [0058], Loew et al. teach that “[i]n another aspect, the present invention provides a method comprising administering a CAR molecule, e.g., a CAR molecule described herein, or a cell comprising a nucleic acid encoding a CAR molecule, e.g., a CAR molecule described herein. In one embodiment, the subject has a disorder described herein, e.g., the subject has cancer, e.g., the subject has a cancer which expresses a target antigen…” As such Loew et al. teach a chimeric antigen receptor (CAR), comprising: a) an extracellular antigen-binding domain that specifically binds to HLA complexes presenting peptides (a TCR), wherein said extracellular antigen-binding domain comprises two polypeptides, wherein each of said polypeptides comprises a variable domain and a constant domain; b) a single transmembrane domain operably linked to said extracellular antigen-binding domain; and c) an intracellular signaling domain operably linked to said transmembrane domain.
Loew et al. do not teach a chimeric antigen receptor (CAR), comprising: a) an extracellular antigen-binding domain that specifically binds to HLA complexes presenting peptides (a TCR), wherein said extracellular antigen-binding domain comprises two polypeptides, wherein each of said polypeptides comprises a variable domain and a constant domain; b) a single transmembrane domain operably linked to said extracellular antigen-binding domain; and c) an intracellular signaling domain operably linked to said transmembrane domain, wherein said two polypeptides are connected by at least two disulfide bridges, each bridge formed by two cysteine residues in the constant domains of said polypeptides, or wherein the antigen-binding domain is derived from a tumor-reactive TCR. This deficiency is remedied by Cohen et al.
Cohen et al. teach that “[a]doptive transfer of genetically T-cell receptor (TCR)-modified lymphocytes has been recently reported to cause objective cancer regression. However, a major limitation to this approach is the mispairing of the introduced chains with the endogenous TCR subunits, which leads to reduced TCR surface expression and, subsequently, to their lower biological activity. We here show that it is possible to improve TCR gene transfer by adding a single cysteine on each receptor chain to promote the formation of an additional interchain disulfide bond. We show that cysteine-modified receptors were more highly expressed on the surface of human lymphocytes compared with their wild-type counterparts and able to mediate higher levels of cytokine secretion and specific lysis when cocultured with specific tumor cell lines.” See Abstract. Based upon Figure 1, the cysteine that facilitates the formation of an additional disulfide bond was added to the TCR constant region, and as such the modified TCR meets the limitation of a modified TCR, wherein two polypeptides are connected by at least two disulfide bridges, each bridge formed by two cysteine residues in the constant domains of said polypeptides. At p. 3, Cohen et al. teach that “[t]he TCR recently showed to mediate cancer regression in two patients following infusion of genetically modified lymphocytes was an anti-MART-1-specific TCR (termed F4) that was derived from a persistent tumor-infiltrating lymphocyte clone isolated from a melanoma patient who experienced cancer regression following adoptive cell therapy (patient 9 in ref. 1). We next sought to determine if the cysteine modification could improve this TCR.” Cohen compared an anti-MART-1-specific TCR (termed F4) with a cysteine-modified anti-MART-1-specific TCR (termed F4-Cys) and discovered that “[a]lthough both TCRs were able to mediate specific lysis of HLA-A2+ melanoma lines (Fig. 2D), the lymphocytes expressing F4-Cys showed higher lysis compared with the wild type (e.g., 25.4 % versus 11.8 % of specific lysis for the 624 target cell line, at 25:1 E/T ratio, respectively).” At p. 3, Cohen et al. teach that the creation of an additional disulfide bond between constant regions may be facilitated by replacing the Thr48 on the α chain and Ser57 on the β chain with cysteines.
	One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Loew et al. with the teachings of Cohen et al. to develop a chimeric antigen receptor (CAR), comprising: a) an extracellular antigen-binding domain that specifically binds to HLA complexes presenting peptides (a TCR), wherein said extracellular antigen-binding domain comprises two polypeptides, wherein each of said polypeptides comprises a variable domain and a constant domain; b) a single transmembrane domain operably linked to said extracellular antigen-binding domain; and c) an intracellular signaling domain operably linked to said transmembrane domain, wherein said two polypeptides are connected by at least two disulfide bridges, each bridge formed by two cysteine residues in the constant domains of said polypeptides, or wherein the antigen-binding domain is derived from a tumor-reactive TCR. One of ordinary skill in the art would have been motivated to do so, because Loew et al. teach a chimeric antigen receptor (CAR), comprising: a) an extracellular antigen-binding domain that specifically binds to HLA complexes presenting peptides (a TCR), wherein said extracellular antigen-binding domain comprises two polypeptides, wherein each of said polypeptides comprises a variable domain and a constant domain; b) a single transmembrane domain operably linked to said extracellular antigen-binding domain; and c) an intracellular signaling domain operably linked to said transmembrane domain. Furthermore in view of the teachings of Cohen et al., specifically, that the addition of a second constant region disulfide bond improves TCR function by mediating higher levels of cytokine secretion and specific lysis when cocultured with specific tumor cell lines, one of ordinary skill in the art would have been motivated to modify the TCR comprised within the CAR of Loew to comprises a second constant region disulfide bond, because the resultant invention would reasonably be expected to serve as an anti-cancer medicament. The invention of Loew et al. and Cohen et al. meets all the limitations of claims 1, 2, and 14.
With respect to claim 7, as indicated above, Cohen et al. teach that patients may be treated with an anti-MART-1-specific TCR derived from a persistent tumor-infiltrating lymphocyte clone isolated from a melanoma patient, and said anti-MART-1-specific TCR meets the limitation of an antigen-binding domain derived from a tumor-reactive TCR.
With respect to claim 13, as indicated above, Cohen et al. teach that the creation of an additional disulfide bond between constant regions may be facilitated by replacing the Thr48 on the α chain and Ser57 on the β chain with cysteines.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Loew et al. (WO 2015/142675, international publication date: 09/24/2015) in view of Yu et al. (US PG PUB 2016/0075784, publication date: 03/17/2016).
Loew et al. teach an isolated nucleic acid encoding chimeric antigen receptor (CAR) that comprises 1) an antigen-binding domain, such as a T cell receptor (TCR) that binds a tumor antigen, 2) a transmembrane domain and an intracellular signaling domain comprising a costimulatory domain, see [0005]. As indicated at Fig. 59A, the CARs of Loew et al. comprise an extracellular antigen-binding domain linked to a transmembrane domain that is linked to an intracellular signaling domain, and one of ordinary skill in the art would reason that the components of the CAR of Loew et al. are operably linked. It is known in the art that TCRs specifically bind to HLA complexes presenting peptides, and it is also known in the art that TCRs are comprised of two polypeptide chains, each of which comprise a variable and a constant domain. At [0058], Loew et al. teach that “[i]n another aspect, the present invention provides a method comprising administering a CAR molecule, e.g., a CAR molecule described herein, or a cell comprising a nucleic acid encoding a CAR molecule, e.g., a CAR molecule described herein. In one embodiment, the subject has a disorder described herein, e.g., the subject has cancer, e.g., the subject has a cancer which expresses a target antigen…” As such Loew et al. teach a chimeric antigen receptor (CAR), comprising: a) an extracellular antigen-binding domain that specifically binds to HLA complexes presenting peptides (a TCR), wherein said extracellular antigen-binding domain comprises two polypeptides, wherein each of said polypeptides comprises a variable domain and a constant domain; b) a single transmembrane domain operably linked to said extracellular antigen-binding domain; and c) an intracellular signaling domain operably linked to said transmembrane domain.
Loew et al. do not teach a chimeric antigen receptor (CAR), comprising: a) an extracellular antigen-binding domain that specifically binds to HLA complexes presenting peptides (a TCR), wherein said extracellular antigen-binding domain comprises two polypeptides, wherein each of said polypeptides comprises a variable domain and a constant domain; b) a single transmembrane domain operably linked to said extracellular antigen-binding domain; and c) an intracellular signaling domain operably linked to said transmembrane domain, wherein the transmembrane domain comprises SEQ ID NO: 5 and wherein the intracellular signaling domain comprises SEQ ID NO(s): 6 and 7. This deficiency is remedied by Yu et al.
At [0032], Yu et al. teach a CAR made up of three domains: an ectodomain, which is responsible for antigen recognition, a transmembrane domain, and an endodomain that comprises an intracellular signaling domain (ISD) and a co-stimulatory signaling region (CSR). At [0005], Yu et al. teach that “[i]n some embodiments, the intracellular signaling domain is a CD3 zeta (CD3ζ) signaling domain, and the costimulatory signaling region comprises the cytoplasmic domain of CD28.” At [0048], Yu et al. teach that “[t]he transmembrane domain may be derived either from a natural or from a synthetic source. Where the source is natural, the domain may be derived from any membrane-bound or transmembrane protein. For example, the transmembrane region may be derived from (i.e. comprise at least the transmembrane region(s) of) the alpha, beta or zeta chain of the T-cell receptor, CD28…” At Table 1, Yu et al. teach a CD28 transmembrane domain (SEQ ID NO: 9), which shares 100% homology with the instant SEQ ID NO: 5. Yu et al. also teach a CD28 CSR (SEQ ID NO: 12), which shares 100% sequence homology with the instant SEQ ID NO: 6, and Yu et al. teach a CD3 zeta ISD (SEQ ID NO: 14), which shares 100% sequence homology with the instant SEQ ID NO: 7.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Loew et al. with the teachings of Yu et al. to develop a chimeric antigen receptor (CAR), comprising: a) an extracellular antigen-binding domain that specifically binds to HLA complexes presenting peptides (a TCR), wherein said extracellular antigen-binding domain comprises two polypeptides, wherein each of said polypeptides comprises a variable domain and a constant domain; b) a single transmembrane domain operably linked to said extracellular antigen-binding domain; and c) an intracellular signaling domain operably linked to said transmembrane domain, wherein the transmembrane domain comprises SEQ ID NO: 5 and wherein the intracellular signaling domain comprises SEQ ID NO(s): 6 and 7. One of ordinary skill in the art would have been motivated to do so, because Loew et al. teach a chimeric antigen receptor (CAR), comprising: a) an extracellular antigen-binding domain that specifically binds to HLA complexes presenting peptides (a TCR), wherein said extracellular antigen-binding domain comprises two polypeptides, wherein each of said polypeptides comprises a variable domain and a constant domain; b) a single transmembrane domain operably linked to said extracellular antigen-binding domain; and c) an intracellular signaling domain operably linked to said transmembrane domain. Furthermore Yu et al. teach that CARs may comprise a CD28 transmembrane domain and an endodomain that comprises a CD3 zeta ISD and a CD28 CSR. At Table 1, Yu et al. teach a CD28 transmembrane domain (SEQ ID NO: 9), which shares 100% homology with the instant SEQ ID NO: 5. Yu et al. also teach a CD28 CSR (SEQ ID NO: 12), which shares 100% sequence homology with the instant SEQ ID NO: 6, and Yu et al. teach a CD3 zeta ISD (SEQ ID NO: 14), which shares 100% sequence homology with the instant SEQ ID NO: 7. Based upon the teachings of Yu et al., one of ordinary skill in the art would have been motivated to modify the CAR of Loew et al. to comprise the CD28 transmembrane domain, CD3 zeta ISD, and CD28 CSR of Yu et al., because the resultant invention would be a functional CAR that is useful in the treatment of cancer.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Conclusion
 No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642